                 Case 1:20-mc-00120-AWI Document 1 Filed 12/02/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO.

12                                Plaintiff,            STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13                          v.                          AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $108,280.00 IN U.S.
     CURRENCY,
15
                                 Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Lotrion White (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about September 21, 2020, claimant filed a claim in the administrative forfeiture

20 proceeding with the U.S. Customs and Border Protection with respect to the approximately $108,280.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on July 25, 2020.

22          2.      The U.S. Customs and Border Protection has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.

27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             1
      INDICTMENT ALLEGING FORFEITURE
                 Case 1:20-mc-00120-AWI Document 1 Filed 12/02/20 Page 2 of 2

 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline is December 20, 2020.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 5 March 20, 2021, the time in which the United States is required to file a civil complaint forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to March 20, 2021.

11    Dated: December 2, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
12

13                                                    By:    /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
14                                                           Assistant United States Attorney
15

16    Dated: December 2, 2020                         By:     /s/ Matthew Owdom
                                                             MATTHEW OWDOM
17                                                           Attorney for Potential Claimant
                                                             Lotrion White
18                                                           (Signature approved by email on 12/2/20)
19          IT IS SO ORDERED.
20

21 Dated:
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN             2
      INDICTMENT ALLEGING FORFEITURE
